 612DECISIONS OF NATIONALLABOR RELATIONS BOARDGruber's Super Market,Inc. and Retail Clerks UnionLocal 37, a/w Retail Clerks International Associa-tion,AFL-CIO. Case 25-CA-4904February 5, 1973DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDPENELLOOn October 6, 1972, Administrative Law JudgeMelvin Pollack issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Gruber's SuperMarket, Inc., South Bend, Indiana, its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Administrative Law Judge: This casewas tried at South Bend, Indiana, on August 10, 1972. Thecharge was filed by the Union on April 24, 1972, and thecomplaint was issued on June 29,1972. Theprimary issueiswhetherRespondent Gruber's Super Market, Inc.,granted its employees wage increases on April 5, 1972, inviolation of Section 8(a)(1) and(5) of the National LaborRelations Act.Upon the entire record,including my observation of thewitnesses,and after due consideration of the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:FINDINGS OF FACTI.JURISDICTIONRespondent,an Indiana corporation,is engaged at storesITheobjectionswere mailed from South Bend on October 6 and,according to the testimony of a postal official,but for an inexplicable delayinMishawaka and South Bend,Indiana,in the retail saleand distribution of food,nonfood and related products.Respondent's annual interstate purchases exceed $50,000and its sales exceed $500,000. I find,as Respondent admits,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act,and thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsPursuant to a Board election conducted on August 6,1971, theUnion was certified on August 16, 1972, as thecollective-bargaining representative for all regular full-timeand part-time employees at Respondent'sMishawakastore.Aboutthis time,nine employees at the South Bendstoremailed signed authorization cards to theUnion. OnAugust 24,1971, union representativesgave John Gruber,Respondent'spresident,a contractproposal for theMishawakaemployeesand also requested recognition forthe South Bendemployees.Gruber examined the Union'sauthorization cards and said he would have to discuss thematter with JamesGruber,Respondent's vice presidentand the managerof theSouth Bend store.A day or 2 later,John Gruberadvised the Union that he wanted a Boardelectionfor theSouth Bend employees.On August 27,1971, the Unionmade a written request for recognition,and onAugust 30, 1971, fileda representation petition withthe Board.Pursuant to a consent-election agreement, anelectionwas scheduledfor September30, 1971,for "allregular full-time and part-time employees" at the SouthBend store,excluding meat department employees,officeclericals,professional employees,guards and supervisors.On September27, 1971,manager JamesGruberspoke tothe South Bend employees about the coming election. Heasked eachemployee whyhe wanted a union. Mostemployees saidtheywere concerned about their wages.Gruber saidRespondent could not afford to give themwage increases at that time because of expenses incurred inopening the Mishawaka store and reminded employeesthat the national"wage freeze" had beenon since August15.He said that if the Union did not win the election, theSouth Bend employees would get a raise comparable toany negotiated for the Mishawaka store employees. Headded that the employees should give Respondent achance and pointed out that the employees would haveanotheropportunityto vote for the Union after a period oftime if management failed to satisfy them. He said if theUnion gotin he would have to reschedule the hours of thestockboyswho reported for work after school because hecould not afford to give 4 hours' pay to someone whoworkedonly 2-1/2 to 3 hours.The election was held on September30, 1971, asscheduled,and resulted in a 5-5 vote.The Union filedobjections to the electionon October8,1971,i and ahearing was held on the objectionson February 16, 1972.On April 5, 1972,Respondent gave the South Bendemployees wage increases comparable to those negotiatedwould havebeen received at the Board's Indianapolisoffice on October 7.201 NLRB No. 98 GRUBER'S SUPER MARKET, INC.at theMishawaka store and put into effect in lateDecember 1971. On April 10, 1972, the Hearing Officerissued his report on objections and recommended that theSeptember 30, 1971, election be set aside and a secondelection be held. The Board on June 8, 1972, adopted theHearing Officer's recommendations.B.Analysis and ConclusionsRespondent contends that its policy was to pay uniformwages at the Mishawaka and South Bend stores, that itwould have given the South Bend employees the wageincreasesnegotiated for theMishawaka employees inDecember 1971 but for the unresolved objections to theelection, and that in fairness to the South Bend employees,some of whom had not had a raise for 2 years in a periodof inflation, it gave themwage increaseson April 5, 1972,without waiting further for what it considered an undulydelayed decision on the Union's objections.The record shows, however, that on September 27, 1971,manager James Gruber promised the South Bend employ-ees wagescomparable to those that might be negotiated fortheMishawaka store employees if they votedagainst theUnion at the election on September 30. He urged the SouthBend employees to go along with management and pointedout that ifmanagementfailed to satisfy them, they couldvote for the Union at a later election.2 Several employeesafter the election inquired about wageincreases, but it doesnot appear that they threatened to leave Respondent'semploy if their wages were not increased. Nor does itappear that Respondent lost any significant number ofemployees because of wages, for 8 out of 10 eligible votersin the September election werestill in itsemploy when itgave a general wage increase on April 5, 1972. In thesecircumstances, I find that Respondent's grant of a wageincrease at a time when it faced the possibility of a secondelection was designed to erode union support among theemployees, and hence was violative of Section 8(a)(1) oftheAct.3Cf.All-Tronics, Inc.,175NLRB 644;CollinsMining Co.,177 NLRB 221, 236-237.The Union when it requested recognition on August 24,1971,had obtained valid authorization cards4 from amajority of the employees in the following appropriateunit:All regular full-time and part-time employees at theSouth Bend store, excluding meat department employees,office clerical employees, professional employees, guardsand supervisors.5 Respondent's conduct in giving all the2Although unfair laborpracticefindingsmay not be based on Gruber'sremarks asthey occurredmore than 6 monthsbeforethe filing of the charge(Sec. 10(b) of the Act),his remarks"may be utilized to shed light on the truecharacter of matters occurring within the limitation period...."LocalLodge No. 1424 IAM (Bryan Manufacturing Co.) v. N. L. R. B.,362 U.S. 411,416-417(1960).3Respondentcontendsthat the Union's objectionswere untimely filedand shouldhavebeen overruledout ofhand.As noted above,the objectionswould havebeen timely receivedat theBoard's Regional Office but for aninexplicabledelay in thepostal service.The processing of the objections inthesecircumstancesaccordswith Boardpolicy.Rio deOro Uranium Mines,Inc.,119 NLRB 153.4Respondent contends thatfive ofthe nine employees who signed unioncards didnot understand the significanceof the cardsbecausethey hadnever talked to anyrepresentativeof the Union beforesigning thecards. Asthe cardsin clear and unambiguous language authorizedthe Unionto act asthe collective-bargaining agent of thesignatory employees,I find Respon-dent's contention without merit.613employees in the bargaining unit a substantial wageincrease,in violation of Section 8(a)(1), is such as to have alingering effect and to make it unlikely that the use oftraditional remedies will insure a fair rerun election. C & GElectric, Inc.,172 NLRB 427;Tower Enterprises, Inc.,182NLRB 382. The unambiguous cards validly executed by amajority of the employees in the bargaining unit thereforerepresent a more reliable measure of employee desire onthe issue of representation in this case. I find, accordingly,that Respondent by refusing to recognize the Union on thebasisof its authorization cards engaged in conductviolative of Section 8(a)(5) of the Act.CONCLUSIONS OF LAWBy granting its employees wage increase on April 5,1972, in order to discourage support of the Union, and byrefusing to bargain with the Union, Respondent engaged inunfair labor practices affecting commerce within themeaning of Section 8(axl) and (5) and Section 2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderRespondent to cease and desist therefrom and to takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.The Board has held that a bargaining order is warrantedunderGissel6where,as here,an employer refuses recogni-tion to a union which has obtained valid authorizationcards from a majority of the employees in an appropriatebargaining unit,and thereafter grants substantial wageincreasesto a high percentage of the employees in violationof Section 8(a)(l) of the Act.G & G Electric, Inc., 172NLRB 426;Tower Enterprises, Inc.,182 NLRB 382, fn. 1. Ishall therefore recommend that Respondent, upon request,bargain with the Union.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:7ORDERThe Respondent,Gruber's SuperMarket,Inc., itsofficers, agents, successors,and assigns, shall:5Respondent contends that highschoolstudents,employed as stockboysat the South Bend store, should be excludedfrom the unit because they"come and go all the time"and leave Respondent's employ aftergraduation. The test, however,isnot whether the students seek permanentemploymentwithRespondent but whether the circumstances of theiremploymentgive them a community of interest with the other employeeswithrespectto wages, hours, andworkingconditions.Simon Brothers Co.,133 NLRB 906,912. Students, suchas those involved in this proceeding,who regularly worka substantialnumberof hoursweeklyare thereforeproperlyincluded in the unit.6N. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575.7 In the event no exceptions are filed as providedby Sec.102.48 of theRules and Regulations of the NationalLaborRelations Board the findings,conclusions, recommendations,and recommended Order herein shall, asprovidedin Sec.102.48 of theRules and Regulations,be adopted by theBoard and become its findings, conclusions,and Order,and all objectionsthereto shallbe deemed waivedfor all purposes. 614DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Granting wage increases in order todiscouragesupport of Retail Clerks Union Local 37, affiliated withRetail Clerks International Association, AFL-CIO, or anyother labor organization.(b)Refusing to recognize and bargain collectively withthe above-named labor organization, as theexclusiverepresentative of its employees in the following unit foundto be appropriate for collective bargaining purposes:All regular full-timeand part-time employees ofGruber's Super Market,Inc., at itsSouthBend store,excluding meat department employees, officeclericals,guards, professional employees, and supervisors.(c) In any like or relatedmanner,interferingwith,restraining,or coercing its employees in the exercise oftheir rights under the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of theemployees in the unit set forth above with respectto ratesof pay, wages, hours of employment, and other conditionsof employment and if an understanding is reached embodythe same in a signed agreement.(b) Post at its South Bend, Indiana, store, copies of theattached noticemarked "Appendix."8 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.98 In the event that the Board'sOrder isenforced bya Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrderof the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order ofthe National LaborRelations Board "9 In the event that thisrecommendedOrder is adopted by the Boardafter exceptions have been filed, thisprovisionshall be modified to read:"NotifytheRegionalDirectorforRegion 25, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTgrant wage increases in order todiscourage support of Retail ClerksUnion Local 37,affiliatedwith Retail Clerks International Association,AFL-CIO,or any other labor organization.WE WILLNOT in any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights under the National Labor Relations Act.WE WILLbargain collectively,upon request, withRetailClerksUnionLocal 37, affiliated with RetailClerks InternationalAssociation,AFL-CIO, as theexclusive bargaining representative of all our employ-ees in the appropriate unit described below with respectto rates of pay, wages,hours of employment,and othertermsand conditions of employment and if anagreement is reached embody such understanding in asigned agreement.The appropriate unit is:All regular full-time and part-time employees ofGruber'sSuper Market,Inc., at its South Bend store,excluding meat department employees,office clericals,guards,professional employees,and supervisors.All our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named or any other labor organization except to theextent that this right may be affected by an agreement inconformity with Section 8(aX3) of the National LaborRelationsAct as modified by the Labor-ManagementReporting and DisclosureAct of 1959.GRUBER'S SUPER MARKET,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 614 ISTA Center, 150 WestMarket Street,Indianapolis,Indiana 46204,Telephone317-633-8921.I